Title: James Madison to George Long, 8 September 1827
From: Madison, James
To: Long, George


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Sepr. 8. 1827
                            
                        
                        Your favor of Aug. 31. was duly recd. by the mail preceeding the last. Altho’ it ought not to produce
                            surprize, that you should, on the expiration of your engagement here, prefer a residence in your native Country, I am very
                            sure that I express a regret common to the Visitors that the University should lose a professor whose qualifications, can
                            scarcely be hoped for in a Successor whether native or foreign.
                        With respect to your proposal to aid in the task of supplying the vacancy when it occurs I can readily take
                            on me to assure you that the Visitors will learn with pleasure the interest you take in the success of the University, and
                            that there can be no danger of a misconstruction of the friendly inducements to the proposal you make. What alone requires
                            caution in my reply to it, is the difficulty that may be found in conducting the preparation of a Successor, in such a
                            manner as neither to subject him to a possible disappointment, nor preclude the Visitors from that scope for comparison
                            & choice, of which they might not be at liberty to deprive themselves
                        If the arrangement kindly proposed can be so managed as to give to the youth or youths in question the
                            benefits of your preparatory instruction without any future controul on the decision of the Board, there can certainly be
                            no objection to a communication of the contents of your letter, to my Colleagues; I suspend it however, till I may be
                            favored with the result of your reflections on the view of the subject here presented.
                        
                            
                                
                            
                        
                    